Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 4/94/SC of 10 January 1994 establishing a financial mechanism committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-03-30

 Avis juridique important|E1994G0004DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 4/94/SC of 10 January 1994 establishing a financial mechanism committee Official Journal L 085 , 30/03/1994 P. 0079 - 0079DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 4/94/SC of 10 January 1994 establishing a financial mechanism committee THE STANDING COMMITTEE OF THE EFTA STATES,Having regard to the Agreement on the European Economic Area as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the EEA Agreement, and in particular Part VIII thereof and Article 1 (2) of Protocol 38 thereto,Having regard to the Cooperation Agreement between the EFTA States and the European Investment Bank (EIB) as adjusted by the Protocol adjusting the Cooperation Agreement, hereinafter referred to as the Cooperation Agreement,HAS DECIDED AS FOLLOWS:Article 1 For the management of the financial mechanism, established under Article 116 of the EEA Agreement, a financial mechanism committee, hereinafter referred to as the Committee, is hereby established.Article 2 1. Each EFTA State, for which the Agreement on a Standing Committee of the EFTA States has entered into force, shall be represented in the Committee and shall have one vote.2. Before the Agreement on a Standing Committee of the EFTA States enters into force for the Principality of Liechtenstein, Liechtenstein may participate in the work of the Committee without, however, having the right to vote.Article 3 The Committee shall appoint a liaison officer who shall at the same time serve as the secretary of the Committee. The liaison officer shall ensure close and continuous cooperation between the Committee, the EIB and the EC Commission pertaining to the execution of the Cooperation Agreement.Article 4 Decisions by the Committee shall be taken by unanimity unless otherwise provided in its Rules of Procedure.Article 5 The Committee shall take the decisions necessary for the proper functioning of the financial mechanism and keep its operation under review. It shall, in particular, give to the EIB guidelines on the operations to be carried out under the Cooperation Agreement and decide on proposals for interest rebates and grants under Article 2 (4) and 3 (2) of Protocol 38 to the EEA Agreement, respectively, when such proposals have been submitted by the EIB to the Committee for approval and after having been informed of the opinion of the EC Commission,Article 6 The Committee shall, subject to approval by the Standing Committee, determine, on the basis of the Cooperation Agreement, the amount of the instalments to be paid to the EFTA States' account at the EIB and calculate the share of, and the amount to be paid by, each EFTA State. Calls for payment shall be issued by the liaison officer.Article 7 The Committee shall adopt its Rules of Procedure to be approved by the Standing Committee.Article 8 The Committee shall semi-annually submit a report on its activities and on the operation of the financial mechanism to the Standing Committee.Article 9 This Decision shall take immediate effect.Article 10 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 10 January 1994For the Standing CommitteeThe ChairmanAntti SATULI